AO 245B (Rev, 09/19)   Judgment in a Criminal Case
                       Sheet 1                                                                                           FRK'S OFFICE
                                                                                                                   MR


                                         United States District Courts dec 2 72019
                                                         Eastern District of New York                          BROOKLYN OFFIC
              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE


                        Leonid Gershman                                          Case Number:         16-cr-00553-BMC

                                                                                 USM Number: 89743-053

                                                                         )        Jonathan Savella, Esq.
                                                                         )       Defendant's Attorney
THE DEFENDANT:
□ pleaded guilty to count(s)
□ pleaded nolo contendere to count(s)
   which was accepted by the court.
21 was found guilty on count(s)           1 through 25 of the superseding Indictment (S-4)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended                Count




see next page



       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
iZlCount(s)       Count 21 & underlying counts           □ is     ^ are dismissed on the motion ofthe United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, resideiice,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                          12/3/2019
                                                                         Date of Imposition of Judgment


                                                                          Digitally signed by Brian M. Cogan
                                                                         Signature of Judge




                                                                                                   BRIAN M. COGAN U.S.D.J.
                                                                         Name and Title of Judge


                                                                                                          12/19/2019
                                                                         Date
